Citation Nr: 1816955	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines 


THE ISSUE

Basic eligibility for Department of Veteran's Affairs benefits. 


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Appellant seeks recognition of his father as a veteran for purposes of establishing eligibility for VA benefits.

His father submitted a claim of entitlement to VA benefits in September 2011, which was administratively denied in November 2011 by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.  The Appellant's father perfected an appeal of this decision to the Board of Veterans' Appeals (Board).

VA received notice that the Appellant's father died in January 2014, while his appeal was still pending.  In March 2014, the Appellant requested to be substituted as the claimant, which was ultimately granted.  As such, the Appellant is the appropriate claimant for purposes of processing the claim to completion.

In addition to pursuing substitution as the claimant for the claims pending before VA at the time of his father's death, the Board observes that the Appellant has submitted a separate claim of entitlement to accrued benefits.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C. §§ 5121, 5121A (West 2014).  When adjudicating an accrued benefits claim, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim.  However, when a properly qualified substitute continues the pending claim in the footsteps of the original claimant after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is to the Appellant's benefit to have the claim adjudicated as a substitute claimant pursuant to 38 U.S.C. § 5121A, versus as an accrued benefits claim.  Therefore, his claim for accrued benefits is considered a redundant request for substitution, and the separate claim for accrued benefits is subsumed by the issue adjudicated herein.  38 C.F.R. § 3.1010(c)(2) (2017). 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the Appellant's father did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

The criteria for basic eligibility for VA benefits have not been met.  38 U.S.C. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the decision in this case is limited to statutory interpretation, the notice provisions of the Veterans Claims Assistance Act do not apply.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  The Board also notes that through his submissions, the Appellant has demonstrated actual knowledge of the evidence necessary to substantiate his claim (i.e. evidence tending to indicate that his military service in the Philippines may be recognized as service with the U.S. Armed Forces).  Consequently, to the extent the notice and assistance regulations are at all applicable, he was not prejudiced by any errors the performance thereof.   See e.g. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the RO carried out appropriate development in this case by making numerous requests to the NPRC for certification of his father's service and ensuring that the responses to these requests were all received.

The Appellant seeks basic eligibility for VA benefits on his father's behalf, asserting that his father performed qualifying service.

In order to qualify for VA benefits, "the party upon whose service the claimant predicates the claim...[must be] a veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

The term "veteran" is defined in 38 U.S.C. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces as organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not generally be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C. § 107(a).  Certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and with the recognized guerillas is included for VA benefits purposes.  38 C.F.R. § 3.40.  This includes service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions:  (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).

Certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision.  38 C.F.R. §§ 3.4, 3.40.  Findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Where service department certification of a claimant's active service is required, he or she is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).   "When a claimant submits evidence establishing that the service department's certification was based upon erroneous information, a second certification may be required."  Id., at 1381.  Further, VA "shall request verification of service from the service department" when an Appellant identifies or submits new information concerning alleged active service and there is no limit on the number of times VA shall request such certification in cases where new evidence is identified or submitted by an Appellant.  Id. citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  Additionally, "absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'"  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) quoting 38 C.F.R. § 3.203(c).  In January 2016, the Department of the Army and the National Archives and Records Administration (NARA) signed a memorandum of agreement which did delegate responsibility of verifying U.S. military service of World War II era Filipino veterans to the NPRC.

In order to attempt to show that his father did have service that would qualify him for VA benefits, the Appellant and/or his father submitted an extract of special orders, number 142, dated in December 1956; a clinical record cover sheet, dated in November 1956; and a document pertaining to the Philippine Expeditionary Force to Korea from 1950 to 1955.

The Board notes that none of the documents received from the Appellant and/or his father constitute a DD Form 214, Certificate of Release or Discharge from Active Duty, an original Certificate of Discharge or other similar document issued by a U.S. service department.  Consequently, in response to receipt of these documents, the RO submitted the information to NPRC and sought verification of whether the Appellant's father had any military service recognized by the U.S. Armed Forces.  38 C.F.R. § 3.203(c).  Most recently, in July 2016, NPRC determined that service by the Appellant's father in the U.S. Armed Forces could not be verified.  NPRC was able to locate a claim file for the Appellant's father, which was created in 2013, but that it contained no original documents.  A VA Form 21-3101 showed that his father was assigned to Med. Det. 5th BCT (PA) and Recon. Co. 10th BCT, neither of which is among the qualifying guerilla units.  Significantly, NPRC observed that his father's alleged service occurred in the 1950s, but that the Philippine Commonwealth Army, U.S. Armed Forces, Far East, was disbanded prior to 1950.  An additional search of the archives did not yield any results for the Appellant's father.

In view of the foregoing, the record reflects that the service department, via NPRC, has certified that the Appellant's father has no verified service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Accordingly, he lacks the requisite service to establish status as a 'veteran' and render him basically eligible for VA benefits.  38 U.S.C. § 101(2); 38 C.F.R. § 3.40. 

In reaching this decision, the Board has considered the Appellant's and his father's assertions; however, the finding of the service department is binding and conclusive upon the Board.  Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.  Thus, the Board does not have any discretion to award the Appellant's father basic eligibility to VA benefits.


[CONTINUED ON THE NEXT PAGE]

Consequently, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the Appellant's father's service does not meet the criteria described, he does not meet the basic eligibility requirements for VA benefits.


ORDER

Basic eligibility for VA benefits is denied.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


